Citation Nr: 1116682	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to January 16, 2009.

2.  Entitlement to an increased rating in excess of 50 percent for the service-connected PTSD.

3.  Enitlement to an increased rating in excess of 10 percent for residuals, gunshot wound (GSW), deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to August 1969 during the Vietnam Era.  The Veteran received the Purple Heart Medal and Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2005, August 2007, and April 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Huntington, West Virginia.

By way of July 2005 and August 2007 rating decisions, the RO continued the 10 percent evaluation of residuals, gunshot wound, deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy.  The RO also granted service connection for PTSD and assigned a 30 percent rating, effective June 8, 2007.

The Veteran did not appeal the August 2007 rating decision that granted service connection for PTSD and assigned a 30 percent rating, effective June 8, 2007.  He filed an increased rating claim for PTSD in September 2008.  As the claims before the Board involve a request for an increased rating, the Board has characterized the issue in light of the distinction noted in Francisco v. Brown, 7 Vet. App. 55 (1994) and Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).

The Veteran filed a claim for an increased rating for PTSD in September 2008.  In an April 2009 rating decision, the RO continued the 30 percent rating assigned for PTSD.  The Veteran filed a notice of disagreement (NOD) with the rating decision in December 2009.  The RO provided a statement of the case (SOC) in October 2010.  At the November 2010 Travel Board Hearing, the Veteran continued to indicate a desire for appellate review.  The Board accepts his testimony as a timely Form 9.  Unlike an NOD, the filing of a substantive appeal is not jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that once the issues are certified to the Board, the RO has waived any objection VA may have had as to the timeliness of the appeal).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

The entitlement to an increased rating in excess of 50 percent for the service-connected PTSD from January 16, 2009 and an increased rating in excess of 10 percent for residuals, gunshot wound, deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to January 16, 2009, the service-connected PTSD is shown to have been manifested by disability picture that more nearly resembled that of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships .



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for the service-connected PTSD were met, beginning on September 26, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in November 2008 prior to the initial adjudication of his claim in an April 2009 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  He also received notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in an October 2010 Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The Veteran was afforded a VA examination in January 2009.  The examination is adequate for rating purposes without further VA examination, because it provides evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, diagnostic assessments, and a medical opinion regarding the severity of his PTSD symptomatology.

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2009) and that the Board can adjudicate the claim based on the current record.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this issue back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA medical records, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II.  Increased Rating for PTSD Prior to January 16, 2009 


The Veteran seeks an increased rating in excess of 30 percent for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's application for an increased rating for service-connected PTSD was received on September 26, 2008.  Pursuant to 38 C.F.R. § 3.400(o), the Board will examine the record to determine whether within the year prior to the September 2008 receipt of the application for a higher rating, it was "factually ascertainable" that an increase in disability had occurred.  Thus, the Board must review the evidence from September 26, 2008 and subsequent to determine whether a higher rating was merited for the disability during any applicable time period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted, for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name is rated as 100 percent disabling.

The psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran underwent a VA examination in July 2007.  The Veteran reported frequent thoughts of Vietnam; difficulty sleeping; nightmares and flashbacks (twice per month); recurrent panic attacks with palpation; smothering feelings; hyperventilation (two to three times per month); short-tempered; irritability; easily startled; intrusive thoughts, but no suicidal ideation or attempts.  He also reported to "holler" and "shout" in his sleep and that he has cold sweats.  He stated that he goes fishing and hunting with a couple of friends.  He occasionally attends church.  He has been married twice.  The first marriage lasted 19 years.  He has been married to his second wife for over ten years.  The Veteran worked in the coal industry for years.  He also worked for the Army Corps of Engineers prior to his current job as a coal mine inspector.  He has been a coal mine inspector for about 15 years.  The Veteran denied any major problems with his employment.  

Upon mental status examination, the Veteran was well-oriented to time, place, and person.  He appeared pleasant, cooperative, with appropriate flow and content of his conversation.  There was no evidence of any hallucinations or delusions.  Attention and concentration were normal.  Memory and recall were intact.  Judgment was intact.  There was no evidence of looseness of associations, flight of ideations, and pressured speech.  There were no obsessive thoughts or compulsive actions.  He denied being suicidal or homicidal.  The Veteran was diagnosed with PTSD.  He was assigned a GAF score of 55.  The VA examiner's rationale was premised on the fact that the Veteran had recurrent bad dreams, nightmares, flashbacks, intrusive thoughts, easily startled, had difficulty in dealing with stressors, and kept himself busy so as to not deal with his PTSD.  He further stated that the Veterans psychiatric problems have affected him socially, as well as industrially.

Treatment records from the Veterans Center dated from May 2008 to February 2009 reflect treatment for PTSD.  It was essentially noted that the Veteran kept himself extremely busy and/or worked hard to avoid thoughts and feeling of Vietnam.  He complained of anxiety with stomach issues and chest pressure.  He also reported difficulty with anger and tended to isolate himself in the mountains.  He also reported intrusive thoughts and hypervigilance.

The Veteran underwent another VA examination in January 2009.  The Veteran reported no history of inpatient psychiatric treatment.  The Veteran complained of flashbacks; nightmares; anxiety with large crowds; he sat with his back to the wall in restaurants; and short-tempered.  He reported currently being married to his second wife since 1992.  He has a son and stepchildren.  He has a good relationship with his family.  The Veteran likes to hunt, fish, and ski and can take care of his daily living of activities.

Upon mental status examination, the Veteran's thought process was coherent and logical and showed no delusions.  There was no active hallucinations, suicidal or homicidal thoughts.  His cognitive function was intact.  He was oriented times 4 and mood was a 10 (score 1-10, 10 feeling the happiest).  He had difficulty with concentration, but insight and judgment were intact.  He was diagnosed with PTSD and assigned a GAF score of 55.  The VA examiner stated that the Veteran continued to suffer from PTSD with ongoing flashbacks; nightmares; avoidance behaviors associated with some social anxiety; and hypervigilance.  It was noted that his symptoms have increased in the last couple of years after attending a Veteran's Day meeting.  It was noted that the Veteran had good coping skills.  The Veteran did not take medication.

VA treatment records dated from June 2009 to August 2010 reflect treatment for PTSD in November 2009.  The November 2009 record reflects diagnoses of PTSD and Depressive Disorder, NOS.  He was assigned a GAF score of 48.  The Veteran stated that he was "doing pretty good."  He used medication (Mirtazepine 7.5mg) for PTSD, depression, and sleep.  He stated that his PTSD symptoms were about the same.  He still preferred solitude and tends to isolate himself.  He reported flashbacks; intrusive thoughts; emotionally detachment/withdrawn/numbness to his surroundings; avoidance; hypervigilance; and exaggerated startle response.  Upon mental status examination, the Veteran's appearance was neat and tidy.  His mood was euthymic with congruent affect.  Speech was clear, concise, and goal-directed.  His thoughts and responses were appropriate with good eye contact.  His judgment and insight were good.  There was no suicidal or homicidal ideation.  An October 2009 record noted sleeping difficulties; vivid nightmares; flashbacks; triggers; avoidance of crowds; hypervigilance; preference for solitude and isolation.  His energy and motivation were good.  The Veteran had family support and a small circle of friends.  The Veteran was assigned a GAF score of 48 in June 2010 and August 2010.  He had the same symptomatology as reported above.

Treatment records dated from November 2009 to April 2010 reflect treatment for PTSD.  He was placed on medication.  He reported no recent anger outbursts.  It was noted that the Veteran tried to keep himself occupied and avoid emotions.  He reported an increase in intrusive thoughts and sleeplessness.  The Veteran also reported sadness; grief; and anxiety of a recent mine explosion that killed people he knew.

In November 2010, the Veteran testified that his anxiety worsened over the years, he tended to isolate himself, and had difficulty with sleep.  (See November 2010 Travel Board Hearing transcript, p. 12).

The aforementioned medical evidence indicates that the Veteran was diagnosed with service-connected PTSD, as well as his nonservice-connected depression. Neither of the examiners clearly distinguished the symptoms attributable to the service-connected PTSD from those attributable to nonservice-connected depression.  Under these circumstances, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

On this record, the Board concludes that, beginning with the early stage of the appeal, the medical evidence shows that the service-connected disability picture more closely approximated the criteria for the assignment of a rating of 50 percent.

Given the consistent complaints of intrusive recollections; nightmares; triggers; avoidance; diminished participating in significant activities; feelings of detachment; sleep disturbance; irritability; anger outbursts; difficulty concentrating; easily startled; hypervigilance; depressed mood; impaired short-term memory; poor concentration; anxiousness; social avoidance; panic attacks the service-connected PTSD is shown to have been manifested by a level of social and industrial impairment that equates with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships for the period in question.

Further, the Board finds that the Veteran's disability has been no more than 50 percent disabling since September 26, 2007, a year prior to the receipt of the claim on September 26, 2008 for a higher rating.

Accordingly, on this record, the Board finds that an increased rating of 50 percent for the service-connected PTSD beginning on September 26, 2007 is warranted for the time period discussed above.


ORDER

For the period of the appeal beginning on September 26, 2007, an increased rating of 50 percent for the service-connected PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

Recent medical evidence reflects that the Veteran's PTSD symptoms may have worsened since his last PTSD examination as he was placed on medication and assigned a GAF score of 48.  (See VA treatment records dated from June 2009 to August 2010).  

The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Therefore, the Board finds that another VA examination is necessary in order to assess the current severity of the service-connected PTSD in terms of the Rating Schedule.

Further, the records reflect that the Veteran received recent treatment for his PTSD at the Salem VA PTSD Program in July 2010.  However, these records have not been associated with the claims file.  

With regards to the GSW, the Veteran reported a worsening of his residuals, gunshot wound, deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy since his last VA examination in July 2007.  Additionally, the Board finds the VA examination inadequate for rating purposes in that it does not address in sufficient detail the extent of the Veteran's neurological impairment as a result of his service-connected disability.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA treatment records from July 2007 to August 2007 reflect a history of chronic low back pain with radiculopathy in both thigh areas, secondary to GSW to the spine in 1969.  An August 2007 noted a history of a GSW with complaints of painful parasthesias.  X-ray of the thoracic spine was normal.  X-ray of the lumbosacral spine showed minimal degenerative changes.  An August 2010 VA treatment recorded noted complaints of numbness where he was shot and that his legs bothered him.

In his September 2007 NOD, the Veteran reported that he was unable to obtain an magnetic resonance imaging  (MRI) because the MRI could have dislodged the metal in his back.  He also reported flare-ups five times daily.

The Board finds that a VA medical examination, that includes a nerve conduction study (NSC), electromyography (EMG), Computerized Tomography (CT) with myelogram, and/or a computerized axial tomography (CAT) scan may be necessary in order to properly assess the Veteran's residuals given that the Veteran was unable to have an MRI due to the metal in his back.

Prior to arranging for the Veteran to undergo another VA examination, at a minimum, the RO must obtain and associate with the claims folder copies of all outstanding VA medical records and pertinent private records.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to facilitate obtaining copies of all records of medical treatment received for the service-connected PTSD and residuals, GSW, deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy that are not currently associated with the claims file, to include, but not limited to any clinical records from Beckley Veterans Center, Salem VA PTSD Program, Beckley VA Medical Center, Beckley Outreach Center; and VA Medical Center in Huntington, West Virginia.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for any identified VA treatment records or any  private treatment records has negative results, documentation to that effect should be included in the claims file with an explanation in writing to the Veteran.

2.  Then, the RO should afford the Veteran a VA examination in order to ascertain the severity of the service-connected PTSD.  Any appropriate tests and studies, deemed necessary, should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The entire claims file, and a copy of this REMAND must be sent to the examiner for review and the examiner should acknowledge such review in the examination report or in an addendum to the report.

Based on his/her review of the case, the VA examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; homicidal and suicidal ideation; and delusions and/or hallucinations.  The examiner as part of a multi-axial diagnosis should assign a current GAF score representing the level of impairment due to the Veteran's service-connected PTSD, and an explanation of what the score means in terms of the VA rating criteria.  The examiner should specifically comment about the impact of the service-connected disability on the Veteran's daily activities of living.

The VA examiner in this regard should opine as to whether the service-connected PTSD is productive of a disability picture approaching or consistent with a level of occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

The VA examiner should also render an opinion as to whether the service-connected disabilities as a whole preclude the Veteran from obtaining and maintaining substantially gainful employment consistent with this work and educational background.  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

3.  Also, the Veteran should be scheduled for a VA examination, to include, but not limited to, x-ray studies and an electromyography and nerve conduction studies, by an examiner with appropriate expertise, to determine the manifestations, symptoms and severity of the Veteran's residuals of a GSW, deformity, L-1, with part of spinous process removed, with arthritis and radiculopathy.  Given that the Veteran was unable to have an MRI due to the metal in his back, a CT with myelogram, and/or CAT scan may be necessary in order to properly assess the Veteran's residuals.  The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.

Based on a review of the claims file and the results of the examination, including x-rays and electromyography and nerve conduction studies, the examiner is also asked to address the following questions.

(a)  Has the Veteran developed a neurologic abnormality in his upper and lower extremities, which is etiologically related to the residuals of the GSW.  If so, does it affect an entirely different body function?  

(b)  If so, please specify the body function (or functions) affected, and evaluate each affected body function based on: (1) loss of power; (2) weakness; (3) lowered threshold of fatigue; (4) fatigue-pain; (5) impairment of coordination; and (6) uncertainty of movement.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  After completion of all appropriate development, readjudicate the Veteran's claims.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case that contains a summary of the relevant evidence and a citation and discussion of the applicable laws and regulations.  He should also be afforded the opportunity to respond to that supplemental statement of the case before the claim is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


